Title: To James Madison from Albert Gallatin, 19 April 1816
From: Gallatin, Albert
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            New York
                            19th April 1816
                        
                    
                    Last Washington mail brought me the enclosed letter (returned) from Gen. John Smith of New York. Mr. Astor has never spoken to me on the subject. It would please me that he should be gratified in that respect. It will promote the filling of subcriptions, and he has a fair claim to that honorific distinction. In April 1813, when the federalists of New York refused to subscribe to the 16 millions loan, he came out with a subscription of more than two millions of dollars bottomed exclusively on his own resources & credit, and enabled me by that competition to obtain better terms from Parish & Girard. I know that amount was much more than was convenient and did much embarress him. Respectfully Your obedt. Servt.
                    
                        
                            Albert Gallatin
                        
                    
                